Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and discussed the invention of the case. Examiner then proposed canceling claims 1-11 as they are brooder in scope. Examiner further narrated doing as recommended by the Examiner will place the case in allowable condition. The Applicant agreed to consider the proposition and get back soon.
Subsequently, the Applicant sent an Email  (please see attached “Email from the Applicant” for details) with the proposed amendment (cancellation of claims 1-11) as recommended by the Examiner.
The case has now been placed in allowable condition..   .	

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Joseph Mehrle (Reg. No 45535) on 04/29/2022.. 

AMENDMENTS TO THE CLAIMS:
         
Please cancel claims 1-11.

Allowable Subject Matter
Claims 12-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, although the prior art of record teaches (such as, Gilson US20190028278) managing workload images and artifacts as encrypted and signed blocks without being capable of decrypting the encrypted and signed blocks to obtain the workload images and the artifacts; Docket No. 20-019237maintaining a list that defines each workload image and each artifact; none of the prior art, alone or in combination teaches obtaining a candidate list from the server or the device that identifies existing resources locally available to the server or the device, the candidate list comprising candidate encrypted block identifiers and corresponding candidate block signatures; comparing a particular list for the particular workload or the particular artifact against the candidate list and obtaining a delta list representing missing or changed encrypted and signed blocks that when provided to the server of the device and combined with a subset of candidate blocks from the candidate list allow the server or the device to assemble the particular workload image or the particular artifact on the server of the device; and delivering the particular list and the missing or changed encrypted and signed blocks to the server or the device;. in view of other limitations of claim 12..
Regarding claim 19, although the prior art of record teaches (such as, Gilson US20190028278)  a cloud comprising at least one processor and a non-transitory computer-readable storage medium having executable instructions representing an image deployment manager; site servers, each site server comprising a site-server processor and a site-server non-transitory computer-readable storage medium having site executable instructions representing a site image manager; devices, each device comprising a device processor and a device non-transitory computer-readable storage medium having device executable instructions representing an image agent; Docket No. 20-019239the executable instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least one processor to perform processing comprising: managing workload images; none of the prior art, alone or in combination teaches  determining delta blocks missing from a given site server or a given device when given workload images or given artifacts are to be provided to the given site server or the given device with download requests and distribution requests received from the given site server; and managing delivery of the delta blocks to the given site server or the given device based on delivery conditions and bandwidth restrictions; each set of site executable instructions when executed by the corresponding site-server processor from the corresponding site-server non- transitory computer-readable storage medium causes the corresponding site-server processor to perform processing comprising: uploading the encrypted and signed blocks associated with each workload image or each artifact to the cloud when requested by the executable instructions of the cloud indicating that the encrypted and signed blocks are missing from the cloud; making the download requests of the executable instructions for the given workload images or the given artifacts; making the distribution requests of the executable instructions for the given workload images or the given artifacts and providing with the distribution requests device identifiers for the devices; and providing the delivery conditions and the bandwidth restrictions to the executable instructions for the given workload images or the given artifacts;. in view of other limitations of claim 19..
	The closest prior art (patent publications) made of records are: 
Gilson US20190028278)  teaches systems and methods are described for managing digital rights. Methods may comprise causing an encrypted content asset to be stored at a storage location. The encrypted content asset at the storage location may be accessible by one or more user devices. A transaction may be generated and may comprise an identifier and a decryption key, wherein the decryption key is configured to decrypt at least a portion of the encrypted content asset. The transaction may be caused to be stored in a distributed database, wherein the distributed database is accessible by the one or more user devices using at least the identifier.
Chaney (US10114969) teaches the system and method presents a secure blockchain enabled encryption. Incoming information and data files may be encrypted using any preferred method of encryption, then sliced into segments, each segment of which is hashed and encrypted onto one or more blockchains depending upon the size of the segments desired. A retrieval and recombination mechanism is employed to quickly locate and decrypt all of the segments of each information file such that the blockchain distributed across multiple servers, including cloud-based servers. Upon request, the encrypted blockchain segments may also be shared among multiple users without compromising the encryption of the information file. 
Black (US10218684) teaches a first device transmits data as encrypted portions that are communicated to one or more second devices as one or more of: a graphical animation rendered to a screen on a display of the first device and audio played out a speaker of the first device. 
 Han (CN105678189-translated copy and original is attached) teaches the invention that claims an encrypted data file storage and retrieval method, comprising: extracting content metadata data file generated by encrypting encrypted data file stored on the cloud storage system of the storage device; content metadata file global identifier of the added data file in an encrypted state is stored in the cloud storage system based on content metadata, searching cloud storage system stores the encrypted data file, the inverted index method retrieves content metadata file global identifier matched with the search key word is obtained, listing attribute information and content information of the encrypted data file corresponding to the global file identifier as the search result. The invention extracts content metadata before encrypting the data file, content metadata is added file global identifier in the encrypted state by the file global identifier to retrieve the encrypted data file stored in cloud storage system and ensures data file in the cloud storage environment of security and privacy at the same time, ensure the data file retrieval convenience.
Wang (CN109243583- translated copy and original is attached) teaches that the invention is based on the medical image data of the block chain de-centralized management method, data all end medical image data which is uploaded, it is stored as Interstellar file system (IPFS) file, the hash value to medical image data. meanwhile, it uses data public key of all end of the linked list file IPFS to encrypt data of contract according to intelligent contract data all end uses private key to decrypt the step link list file encrypted in the data using end transmits data using end public key information and a payment token to the data contract, requesting for obtaining the medical image data, the data user public key agreement using the decrypted link list file and then sending the encrypted using end to the data generated at the same time storing the hash address of block chain; the data using end through data using end private key to perform decryption operation to obtain link list file, an index to the Int- translated copy and original is attached erstellar file system obtains the actual medical image data.
 Goldfarb (CN109791594-translated copy and original is attached) teaches that the invention that claims a method for treating, comprising: receiving one or more write requests, selecting first value subsets as corresponding to a higher security field, segmented first value in the first subset, an indication first computing device first segment in the plurality of segments of the subset stored in the memory, and instructs the second computing device in the plurality of segments of the second segmented subset stored in memory.
   Mark (WO2019040713 A1-translated copy and original attached)  discloses a video distribution system minimizes bandwidth use between a headend and a remote video distribution center through an origin segmentation server and an edge segmentation server. The origin segmentation server is located at the headend and creates segments and playlists for every video stream originating at the headend. An edge segmentation server is located at the remote video distribution center and receives a request for a playlist of a content stream from CPE. The edge segmentation server joins a multicast group with the content stream and requests the playlist from the origin segmentation server. The edge segmentation server constructs a second playlist with a predetermined final number of segments from the playlist to return to the CPE, generates segments from the content stream received from the headend, identifies and obtains missing segments from the origin segmentation server, and updates the second playlist with the missing segments and segments generated by the edge segmentation server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHER A KHAN/Primary Examiner, Art Unit 2497